DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25, 34-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al (US 2015/0065939 A1).

Regarding claim 21, Harris discloses a device for implanting in a gastrointestinal system of a patient (Figure 6), comprising: 
an anchor having a circumferential surface (Figure 6, item 540; paragraph 0027, lines 1-6), ball shape and spoon shape are circumferential surfaces)
wherein the circumferential surface of the anchor is configured to exert a radially outward force on a wall of a gastrointestinal tract ((paragraph 0030, lines 4-8, where the definition of radial is “characterized by a divergence from center” (Merriam-Webster))
a flow modulator (Figure 6, item 552 “inflatable bladder” (i.e. flow modulator)) configured to be inserted in an intestine (Figure 6, item 140 “duodenum”), 
wherein the flow modulator (Figure 6, item 552 “inflatable bladder”) defines an enclosed interior space to hold a fill material (paragraph 0047, lines 4-8), 
wherein the flow modulator is coupled to the anchor (Figure 6, item 540) such that a proximalmost end of the flow modulator is distal to the anchor (Figure 6, proximalmost end of flow modulator 552 is distal to anchor 540) and there is a gap between the proximalmost end of the flow modulator and the anchor along a longitudinal axis of the flow modulator (Figure 6, gap annotated below); 
and a sleeve including a lumen defined by a membrane (Figure 6, item 510 “flexible sleeve”); 
wherein the flow modulator is positioned in the lumen (Figure 6), 
and wherein the sleeve is coupled to the anchor (Figure 6, paragraph 0048, lines 8-13, sleeve 510 is coupled to the anchor through the coupling of the flow modulator to the sleeve) such that a proximalmost end of the sleeve is distal to the anchor and there is a gap between the proximalmost end of the sleeve and the anchor along a longitudinal axis of the sleeve (Figure 6, gap between proximalmost end of sleeve and the anchor is a annotated below). 

    PNG
    media_image1.png
    650
    882
    media_image1.png
    Greyscale

Regarding claim 22, Harris discloses wherein a dimension of the flow modulator (Figure 6, item 552) is configured to be adjustable after being inserted in the intestine by modifying an amount of the fill material inside the interior space (paragraph 0047, lines 6-11). 
Regarding claim 23, Harris discloses wherein a cross-sectional area of a first region of the flow modulator is larger than a cross-sectional area of a second region of the flow modulator (Figure 6, item 552 “inflatable bladder”; regions of the inflatable bladder is illustrated in Figure 6 with a cross-section of a first region larger than a cross-section of a second region (pictured below)).

    PNG
    media_image2.png
    300
    344
    media_image2.png
    Greyscale


Regarding claim 24, Harris discloses wherein the flow modulator (Figure 6, item 552 “inflatable bladder”) includes preformed curves along a length of the flow modulator (Figure 2A, 2B, and 6; paragraph 0048, lines 8-10 “bladder comprises a component that is secured to sleeve and/or resilient member (550); paragraph 0052, lines 11-16; paragraph 0031, lines 12-17 “resilient member matches, approximates, or otherwise generally conforms to this fixed anatomical geometry”). 
Regarding claim 25, Harris discloses wherein the fill material includes at least one of air, saline solution, foam, hydrogel, cross-linked materials, or associative thickeners (paragraph 0047, lines 4-6). 
	Regarding claim 34, Harris discloses a device for implanting in a gastrointestinal system of a patient, comprising: 
an anchor having a circumferential surface (Figure 6, item 540; paragraph 0027, lines 1-6), ball shape and spoon shape are circumferential surfaces),
wherein the circumferential surface of the anchor is configured to exert a radially outward force on a wall of a gastrointestinal tract (paragraph 0030, lines 4-8, where the definition of radial is “characterized by a divergence from center” (Merriam-Webster));
a flow modulator (Figure 6, item 552 “inflatable bladder” (i.e. flow modulator)) configured to be inserted in an intestine (Figure 6, item 140 “duodenum”),
wherein the flow modulator (552) defines an enclosed interior space to hold a fill material (paragraph 0047, lines 4-8),  
wherein the flow modulator is coupled to the anchor (Figure 6, item 540) such that a proximalmost end of the flow modulator is distal to the anchor (Figure 6, proximalmost end of flow modulator 552 is distal to anchor 540) 
and there is a gap between the proximalmost end of the flow modulator and the anchor along a longitudinal axis of the flow modulator (Figure 6, gap annotated below);
and a tether extending between the flow modulator and the anchor (Figure 6, tether which extends between the flow modulator 552 and the anchor 540 is annotated below). 

    PNG
    media_image3.png
    650
    882
    media_image3.png
    Greyscale
 	Regarding claim 35, Harris discloses wherein there is a gap between the proximalmost end of the flow modulator and the anchor along a longitudinal axis of the flow modulator (Figure 6, gap annotated below), and wherein there is a gap between the proximalmost end of the sleeve and the anchor along a longitudinal axis of the sleeve (Figure 6, gap between the proximalmost end of sleeve along a longitudinal axis and the anchor annotated below).

    PNG
    media_image4.png
    650
    751
    media_image4.png
    Greyscale

	Regarding claim 36, Harris discloses wherein a dimension of the flow modulator (Figure 6, item 552) is configured to be adjustable after being inserted in the intestine by modifying an amount of the fill material inside the interior space (paragraph 0047, lines 6-11). 
 	Regarding claim 37, Harris discloses wherein a cross-sectional area of a first region of the flow modulator is larger than a cross-sectional area of a second region of the flow modulator (Figure 6, item 552 “inflatable bladder”; regions of the inflatable bladder is illustrated in Figure 6 with a cross-section of a first region larger than a cross-section of a second region (pictured below)).

    PNG
    media_image2.png
    300
    344
    media_image2.png
    Greyscale



Regarding claim 38, Harris discloses wherein the flow modulator (Figure 6, item 552 “inflatable bladder”) includes preformed curves along a length of the flow modulator (Figure 2A, 2B, and 6; paragraph 0048, lines 8-10 “bladder comprises a component that is secured to sleeve and/or resilient member (550); paragraph 0052, lines 11-16; paragraph 0031, lines 12-17 “resilient member matches, approximates, or otherwise generally conforms to this fixed anatomical geometry”). 
Regarding claim 39, Harris discloses wherein the fill material includes at least one of air, saline solution, foam, hydrogel, cross-linked materials, or associative thickeners (paragraph 0047, lines 4-6). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al (US 2015/0065939 A1) in view of Errico et al (US 2016/0022461 A1).

	Regarding claim 27, Harris discloses a device for implanting in a gastrointestinal system of a patient, comprising: 
an anchor (Figure 6, item 540);
wherein the circumferential surface of the anchor is configured to exert a radially outward force on a wall of a gastrointestinal tract (paragraph 0027, lines 1-6; paragraph 0030, lines 4-8, where the definition of radial is “characterized by a divergence from center” (Merriam-Webster)),-4-Application No.: Not Yet Assigned Attorney Docket No.: 06530-0770-02000
a flow modulator (Figure 6, item 552 “inflatable bladder” (i.e. flow modulator)) configured to be inserted in an intestine (Figure 6, item 140 “duodenum”),
wherein the flow modulator (Figure 6, item 552 “inflatable bladder”) defines an enclosed interior space to hold a fill material (paragraph 0047, lines 4-8), 
and a sleeve including a lumen defined by a membrane (Figure 6, item 510 “flexible sleeve”); wherein the flow modulator is positioned in the lumen (Figure 6), 
wherein the flow modulator (552) is positioned in the lumen (Figure 6); 
wherein the flow modulator (552) is coupled to the anchor (540) by a first tether extending between a proximalmost end of the flow modulator and the stent (first tether extends between a proximalmost end of the flow modulator and the stent, which is annotated in Figure 6 below). 
	However, Harris does not disclose an anchor including a stent, wherein the circumferential surface of the stent is configured to exert a radially outward force on a wall of a gastrointestinal tract, wherein the flow modulator is coupled to the stent by a first tether extending between a proximalmost 
	Errico teaches an anchor (see Errico, Figures 1 and 16, item 102 “gastric anchor”) including a stent (anchor 102 is a stent, whereas the meaning of stent is “a tubular support placed temporarily inside a blood vessel, canal, or duct to aid healing or relieve an obstruction” (Oxford Dictionary)), wherein the circumferential surface of the stent is configured to exert a radially outward force on a wall of a gastrointestinal tract (see Errico, paragraph 0095), wherein the flow modulator is coupled to the stent by a first tether extending between a proximalmost end of the flow modulator and the stent (when the anchor (including a stent) of Errico is residing in combination with the flow modulator of Harris, the tether on the flow modulator of Harris may be attached to the stent of Errico), and wherein the sleeve is coupled to the stent by a second tether extending between a proximalmost end of the sleeve and the stent (Figures 1 and 16, item 106; paragraph 0091, lines 1-6).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Harris by providing an anchor including a stent, wherein the circumferential surface of the stent is configured to exert a radially outward force on a wall of a gastrointestinal tract, wherein the flow modulator is coupled to the stent by a first tether extending between a proximalmost end of the flow modulator and the stent, and wherein the sleeve is coupled to the stent by a second tether extending between a proximalmost end of the sleeve and the stent as taught by Errico because the tethers are sized such that they allow the anchor to rest against the proximal portion of the duodenum and the sleeve to rest against the distal portion of the pyloric antrum.  This provides contact pressure on these structures which modulates (preferably stimulates) one or more nerves within these two structures, thereby increasing their activity.  The tethers also have enough "give" or flexibility to allow see Errico, paragraph 0029). Increasing the afferent vagal nerve activity will result in satiety signals produced by the brain, making the patient feel more full and less inclined to eat (see Errico, paragraph 0082).
	Regarding claim 28, as set forth supra, the combination discloses wherein there is a gap between the proximalmost end of the flow modulator and the anchor along a longitudinal axis of the flow modulator (when the flow modulator is residing in combination with the anchor of Harris, therefore tethered to the stent of Errico in the same manner it was tethered to the anchor of Harris, there would be a gap between the proximalmost end of the flow modulator and the anchor along a longitudinal axis), and wherein there is a gap between the proximalmost end of the sleeve and the anchor along a longitudinal axis of the sleeve (Figures 1 and 16).  
	Regarding claim 29,  as set forth supra, the combination discloses wherein a dimension of the flow modulator (see Harris, Figure 6, item 552) is configured to be adjustable after being inserted in the intestine by modifying an amount of the fill material inside the interior space (see Harris, paragraph 0047, lines 6-11).
	Regarding claim 30, as set forth supra, the combination discloses wherein a cross-sectional area of a first region of the flow modulator is larger than a cross-sectional area of a second region of the flow modulator (see Harris, Figure 6, item 552 “inflatable bladder”; regions of the inflatable bladder is illustrated in Figure 6 with a cross-section of a first region larger than a cross-section of a second region (pictured below)).

    PNG
    media_image2.png
    300
    344
    media_image2.png
    Greyscale

	Regarding claim 31, as set forth supra, the combination discloses wherein the flow modulator (see Harris, Figure 6, item 552 “inflatable bladder”) includes preformed curves along a length of the flow modulator (see Harris, Figure 2A, 2B, and 6; paragraph 0048, lines 8-10 “bladder comprises a component that is secured to sleeve and/or resilient member (550); paragraph 0052, lines 11-16; paragraph 0031, lines 12-17 “resilient member matches, approximates, or otherwise generally conforms to this fixed anatomical geometry”).
	Regarding claim 32, as set forth supra, the combination discloses wherein the fill material includes at least one of air, saline solution, foam, hydrogel, cross-linked materials, or associative thickeners (see Harris, paragraph 0047, lines 4-6).

Claims 26 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al (US PGPub 2015/0065939 A1) in view of Binmoeller (US PGPub 2013/0165842 A1).

 Regarding claims 26 and 40, Harris discloses wherein the enclosed interior space is surrounded by a continuous outer boundary (Figure 6, item 552 “inflatable bladder”, paragraph 0047, lines 4-6) that includes at least one of a self-sealing material, a valve, or a Luer lock (paragraph 0047, lines 6-8 “bladder 
Harris does not specifically disclose the self-sealing material, a valve, or a Luer lock.
Binmoeller teaches a self-sealing material (Figure 4, paragraph 0113, lines 1-12), a valve, or a Luer lock.  The self-sealing valve taught by Binmoeller is in the same field of endeavor as the claimed invention.  The embodiment taught by Binmoeller features a central tube with an outer wall and inner wall that defines an interior space.  The self-sealing valve of Binmoeller can be combined with the inflatable bladder of Harris and will yield predictable results.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Harris by providing a self-sealing valve as taught by Binmoeller because this allows the fluid to be introduced and aspirated for removal.  Removal of the fluid from the inflated tube will allow for the removal of the bariatric sleeve is the need arises (see Binmoeller, paragraph 0113, lines 12-22).

Claims 33 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al (US 2015/0065939 A1) in view of Errico et al (US 2016/0022461 A1) as applied to claim 27 above, and further in view of Binmoeller (US PGPub 2013/0165842 A1).

Regarding claim 33, as set forth supra, the combination discloses wherein the enclosed interior space is surrounded by a continuous outer boundary (see Harris, Figure 6, item 552 “inflatable bladder”, paragraph 0047, lines 4-6) that includes at least one of a self-sealing material, a valve, or a Luer lock (paragraph 0047, lines 6-8 “bladder may include a port” where the definition of a port is “Ports are passages that allow fluid to pass through the valve”).

Binmoeller teaches a self-sealing material (see Binmoeller, Figure 4, paragraph 0113, lines 1-12), a valve, or a Luer lock.  The self-sealing valve taught by Binmoeller is in the same field of endeavor as the claimed invention.  The embodiment taught by Binmoeller features a central tube with an outer wall and inner wall that defines an interior space.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the enclosed interior space is surrounded by a continuous outer boundary that includes at least one of a self-sealing material, a valve, or a Luer lock as taught by Binmoeller because this allows the fluid to be introduced and aspirated for removal.  Removal of the fluid from the inflated tube will allow for the removal of the bariatric sleeve is the need arises (see Binmoeller, paragraph 0113, lines 12-22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774